This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                     NO. 34,317

 5 ROCCO TINOCO,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
 8 Jennifer E. DeLaney, District Judge


 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Rocco Tinoco
13 Deming, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 WECHSLER, Judge.
 1   {1}   Defendant, in a self-represented capacity, appeals from the district court’s order

 2 dismissing his appeal from his magistrate court guilty plea convictions for resisting,

 3 evading, or obstructing an officer and battery upon a household member. [RP 38, 76]

 4 This Court issued a notice proposing to affirm the district court’s dismissal of

 5 Defendant’s appeal on the grounds that Defendant’s unconditional guilty plea waived

 6 his right to appeal. Defendant has filed a memorandum in opposition, which we have

 7 duly considered. Unpersuaded, we affirm.

 8   {2}   In this Court’s notice, we noted that “a voluntary guilty plea ordinarily

 9 constitutes a waiver of the defendant’s right to appeal his conviction on other than

10 jurisdictional grounds.” State v. Chavarria, 2009-NMSC-020, ¶ 9, 146 N.M. 251, 208

11 P.3d 896 (internal quotation marks and citations omitted). [CN 2] In his response,

12 Defendant makes numerous factual assertions that appear to challenge the sufficiency

13 of the evidence [MIO 1–5], but he does not assert any fact or law that indicates his

14 guilty plea was conditional and did not waive his right to appeal. Defendant asserts

15 that his conviction must be reversed on jurisdictional grounds [MIO 1], but he does

16 not support this assertion with either law or fact demonstrating a jurisdictional defect.

17 We therefore conclude that Defendant has failed to point out any actual errors in fact

18 or in law with this Court’s notice. See Hennessy v. Duryea, 1998-NMCA-036, ¶ 24,

19 124 N.M. 754, 955 P.2d 683 (“Our courts have repeatedly held that, in summary


                                               2
1 calendar cases, the burden is on the party opposing the proposed disposition to clearly

2 point out errors in fact or law.”).

3   {3}   For the reasons stated above and in this Court’s notice of proposed disposition,

4 we affirm Defendant’s conviction.

5   {4}   IT IS SO ORDERED.


6                                                 ________________________________
7                                                 JAMES J. WECHSLER, Judge


8 WE CONCUR:


 9 ________________________________
10 JONATHAN B. SUTIN, Judge


11 ________________________________
12 CYNTHIA A. FRY, Judge




                                              3